           Case 3:20-cv-00258-IM      Document 1       Filed 02/14/20      Page 1 of 6




J. Nathan Bingham, pro hac vice admission pending
James T. Anderson, OSB #152404
KRUTCH LINDELL BINGHAM JONES, P.S.
One Union Square
600 University Street, Suite 1701
Seattle, WA 98101
Telephone: (206) 682-1505
Facsimile: (206) 467-1823
Email: jnb@krutchlindell.com

Matthew K. Clarke, OSB #022758
LANDYE BENNETT BLUMSTEIN LLP
1300 SW 5th Avenue, Ste. 3500
Portland, OR 97201
Telephone: (503) 224-4100
Facsimile: (503) 224-4133
Email: mkc@lbblawyers.com

       Of Attorneys for Plaintiff



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION

 VANESSA THARP, an individual,

                         Plaintiff,
                                                Case No.
               v.
                                                COMPLAINT FOR DAMAGES
 DELTA AIR LINES, INC., a Delaware
 Corporation,                                    DEMAND FOR JURY TRIAL

                         Defendant.

       COMES NOW the Plaintiff, by and through her undersigned attorneys, and alleges as

follows:

                                      I. THE PARTIES

       1.1    Plaintiff Vanessa Tharp is now, and at all times material hereto, has been an

individual residing within Multnomah County, Oregon.

Page 1 - COMPLAINT FOR DAMAGES                            Krutch Lindell Bingham Jones, P.S.
                                                          One Union Square
                                                          600 University Street, Suite 1701
                                                          Seattle, WA 98101
                                                          (206) 682-1505 FAX: (206) 467-1823
                                                          Seattle, WA 98101 FAX: (206) 467-1823
           Case 3:20-cv-00258-IM          Document 1      Filed 02/14/20       Page 2 of 6




       1.2     At all times material hereto, Defendant DELTA AIR LINES, INC. (hereinafter

“Delta”) is and has been a Delaware corporation headquartered at 1030 Delta Blvd., Atlanta, GA

30354, and doing business in Multnomah County, Oregon. At all times material hereto, Delta has

maintained a registered agent for service in Salem, Oregon.

                                II. JURISDICTION AND VENUE

       2.1     Ms. Tharp re-alleges and incorporates by reference all preceding paragraphs in this

complaint as if fully set forth herein.

       2.2     Federal Question jurisdiction is proper under 28 U.S.C. §1331. The subject matter

of this claim involves an accident that occurred during international air travel, and Ms. Tharp’s

cause of action arises from a treaty agreement, namely Convention for the Unification of Certain

Rules Relating to International Carriage by Air, opened for signature on May 18, 1999, reprinted

in S. Treaty Doc. 106-45 at 27 (2000) 1999 WL 33292734 (entered into force November 4, 2003)

(treaty), commonly referred to as the Montreal Convention (hereinafter “Montreal Convention”).

       2.3     Diversity jurisdiction is proper under 28 U.S.C. §1332. The parties are completely

diverse in citizenship and the amount in controversy exceeds $75,000.

       2.4     The United States District Court for the District of Oregon has jurisdiction over

Delta and is a proper venue for this action under Article 33 of the Montreal Convention because

the State of Oregon is: (1) a state in which Delta has a place of business through which the contract

was made; and/or, (2) was and is the principal and permanent place of residency for Ms. Tharp

and a place from which Delta operates services for the carriage of persons by air from premises

leased or owned by the carrier itself or by another carrier with which it has a commercial

agreement.

       2.5     This Court has personal jurisdiction over Delta, which has sufficient minimum

contacts with, and has purposefully availed itself of the benefits of doing business in this State and

District—in particular at Portland International Airport in Multnomah County.



Page 2 - COMPLAINT FOR DAMAGES                                Krutch Lindell Bingham Jones, P.S.
                                                              One Union Square
                                                              600 University Street, Suite 1701
                                                              Seattle, WA 98101
                                                              (206) 682-1505 FAX: (206) 467-1823
                                                              Seattle, WA 98101 FAX: (206) 467-1823
           Case 3:20-cv-00258-IM          Document 1     Filed 02/14/20        Page 3 of 6




       2.6     Divisional venue lies in the Portland Division because Multnomah County is where

a substantial part of the events or omissions giving rise to the claim occurred.

                                            III. FACTS

       3.1     Ms. Tharp re-alleges and incorporates by reference all preceding paragraphs in this

complaint as if fully set forth herein.

       3.2     Prior to August 30, 2019, Ms. Tharp and Delta entered into a contract for

international carriage, as that term is known and defined in Article 1 of the Montreal Convention,

providing Ms. Tharp with roundtrip international travel as part of a round trip itinerary. The

outgoing portion of the itinerary provided for travel by air from Portland, Oregon, to Atlanta,

Georgia, to Mexico City. The return portion of the itinerary provided for travel by air from Mexico

City to Los Angeles, California, to Portland, Oregon.

       3.3     The parties entered into this contract for international carriage while Ms. Tharp was

in Portland, Oregon.

       3.4     Pursuant to this contract for international carriage, on or about August 30, 2019,

Ms. Tharp was a passenger on Delta Air Lines Flight 748 from Los Angeles, California to Portland,

Oregon.

       3.5     On the flight, Ms. Tharp was seated in a window seat in business class.

       3.6     A man believed, and therefore alleged, to be named “Bob” sat next to Ms. Tharp.

       3.7     Bob was obviously impaired by drugs or alcohol when he boarded the flight. Bob

continued drinking alcohol on the flight and also consumed marijuana infused pretzels.

       3.8     As the flight progressed, Bob’s behavior escalated from awkward to sexually

aggressive. Bob made numerous remarks and advances of a sexual nature.

       3.9     Bob slapped Ms. Tharp’s arm numerous times. Although the intent of these slaps

was unclear, they were significant enough contacts to cause physical pain.

///

///

Page 3 - COMPLAINT FOR DAMAGES                                Krutch Lindell Bingham Jones, P.S.
                                                              One Union Square
                                                              600 University Street, Suite 1701
                                                              Seattle, WA 98101
                                                              (206) 682-1505 FAX: (206) 467-1823
                                                              Seattle, WA 98101 FAX: (206) 467-1823
           Case 3:20-cv-00258-IM          Document 1     Filed 02/14/20       Page 4 of 6




       3.10    Bob also touched Ms. Tharp’s breast three times. Based on the context of the

touches and the manner in which the touches occurred, Bob’s intent in touching Ms. Tharp’s breast

was clearly nonconsensual and for the purpose of Bob’s sexual gratification. These touches were

both harmful and offensive to Ms. Tharp.

                                     IV. CAUSE OF ACTION

       4.1     Ms. Tharp re-alleges and incorporates by reference all preceding paragraphs in this

complaint as if fully set forth herein.

       4.2     At the time of this incident, Delta was engaged in international carriage as defined

in Article 1 of the Montreal Convention, and the Montreal Convention is therefore applicable to

this action, pursuant to that same Article.

       4.3     Pursuant to Articles 17 and 21 of the Montreal convention, Delta is strictly liable

for damage sustained in the case of bodily injury to a passenger on board the aircraft up to 128,821

Special Drawing Rights. Delta is also liable for damages beyond 128,821 Special Drawing Rights

unless Delta proves that (a) such damage was not due to its negligence, wrongful act, or omission

of Delta or its servants or agents or (b) such damage was due solely to the negligence or other

wrongful act or omission of a third party.

       4.4     As a result of the series of sexually motivated battery on or about August 30, 2019,

and their aftermath, Ms. Tharp suffered pain, shock, emotional distress, embarrassment,

mortification, anxiety, anguish, loss of enjoyment of life, loss of past and future income, past and

future medical expenses, and further injuries and damages as will be proven at trial.

       4.5     As a direct and proximate result of the incident described herein, and the negligent

and tortious actions of the defendants, Ms. Tharp has suffered injuries and damages as are

described below.

                                          V. DAMAGES

       5.1     Ms. Tharp re-alleges and incorporates by reference all preceding paragraphs in this

complaint as if fully set forth herein.

Page 4 - COMPLAINT FOR DAMAGES                               Krutch Lindell Bingham Jones, P.S.
                                                             One Union Square
                                                             600 University Street, Suite 1701
                                                             Seattle, WA 98101
                                                             (206) 682-1505 FAX: (206) 467-1823
                                                             Seattle, WA 98101 FAX: (206) 467-1823
           Case 3:20-cv-00258-IM        Document 1       Filed 02/14/20       Page 5 of 6




        5.2     As a direct and proximate result of the incident described herein, and the negligent

and tortious actions of the defendants, Ms. Tharp has suffered in the past, continues to suffer

presently, and will suffer in the future, damages which include, but are not limited to, the

following: physical pain and suffering; shock; emotional distress; embarrassment; mortification;

anxiety; anguish; depression; loss of enjoyment of life; loss of income; expense of medical care,

including counseling, and other medical special damages; and further injuries and damages as will

be proven at trial.

                                   V. PRAYER FOR RELIEF

                WHEREFORE, Ms. Tharp prays for judgment against the Defendants jointly and

severally, in amounts to be proven at trial, for damages as outlined above, and as follows:

        6.1     For Ms. Tharp’s general damages for pain, shock, emotional distress,

                embarrassment, mortification, anxiety, anguish, and loss of enjoyment of life as set

                forth above.

        6.2     For all past, present and future special damages, including, but not limited to, all

                medical expenses, lost earnings and earning capacity, and all other recoverable

                special damages as may result from the injuries to Ms. Tharp alleged herein.

        6.3     For all other general and special damages recoverable under Oregon State law, the

                Montreal convention, or any other applicable law or treaty.

///

///

///

///

///

///

///

///

Page 5 - COMPLAINT FOR DAMAGES                               Krutch Lindell Bingham Jones, P.S.
                                                             One Union Square
                                                             600 University Street, Suite 1701
                                                             Seattle, WA 98101
                                                             (206) 682-1505 FAX: (206) 467-1823
                                                             Seattle, WA 98101 FAX: (206) 467-1823
           Case 3:20-cv-00258-IM      Document 1      Filed 02/14/20        Page 6 of 6




     6.4      For pre- and post-judgment interest.

     6.5      For costs, including reasonable attorneys’ fees as allowed by law.

     6.6      For such other and further relief as the Court may deem just and equitable.

     DATED this 14th day of February, 2020.

                                            KRUTCH LINDELL BINGHAM JONES, P.S.

                                            By: /s/ J. Nathan Bingham
                                                J. Nathan Bingham, pro hac vice admission
                                                pending

                                                /s/ James T. Anderson
                                                James T. Anderson, OSB #152404

                                                One Union Square
                                                600 University Street, Suite 1701
                                                Seattle, WA 98101
                                                Telephone: (206) 682-1505
                                                Facsimile: (206) 467-1823
                                                jnb@krutchlindell.com

                                            LANDYE BENNETT BLUMSTEIN LLP

                                            By: /s/ Matthew K. Clarke
                                                 Matthew K. Clarke, OSB #022758

                                                1300 SW Fifth Avenue, Suite 3600
                                                Portland, OR 97201
                                                Telephone: (503) 224-4100
                                                Facsimile: (503) 224-4133
                                                mclarke@lbblawyers.com

                                                Attorneys for Plaintiff




Page 6 - COMPLAINT FOR DAMAGES                             Krutch Lindell Bingham Jones, P.S.
                                                           One Union Square
                                                           600 University Street, Suite 1701
                                                           Seattle, WA 98101
                                                           (206) 682-1505 FAX: (206) 467-1823
                                                           Seattle, WA 98101 FAX: (206) 467-1823
